Case: 17-15104      Date Filed: 02/27/2020   Page: 1 of 3


                                                            [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-15104
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:09-cr-20264-JLK-1



UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

versus

JUNIOR SYLVIN,
a.k.a. "Rah Rah",

                                                             Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (February 27, 2020)

Before BRANCH, FAY and DUBINA, Circuit Judges.

PER CURIAM:
              Case: 17-15104     Date Filed: 02/27/2020   Page: 2 of 3


      Appellant Junior Sylvin, a federal prisoner proceeding pro se, appeals the

district court’s order denying his motion to reduce his sentence, pursuant to 18

U.S.C. § 3582(c)(2), based on Amendment 782 to the Sentencing Guidelines.

Sylvin argues that, in granting a previous § 3582(c)(2) motion based on

Amendment 782, the district court violated the Sentencing Reform Act and the

Equal Protection Clause when it did not reduce his sentence below the amended

guideline range in accordance with his original downward variance.

      “We review de novo the district court’s legal conclusions regarding the

scope of its authority under the Sentencing Guidelines in a § 3582(c)(2)

proceeding.” United States v. Anderson, 772 F.3d 662, 666 (11th Cir. 2014)

(quoting United States v. Douglas, 576 F.3d 1216, 1218 n. 1 (11th Cir. 2009)). A

district court has discretion to reduce an imprisonment term if a defendant’s

sentence is based on a sentencing range that was later lowered by the Sentencing

Commission. See 18 U.S.C. § 3582(c)(2). When calculating a new guideline

range based on a retroactive amendment, the court may substitute only the

amendment and must leave all other guideline application decisions unaffected.

Dillon v. United States, 560 U.S. 817, 821, 130 S. Ct. 2683, 2688 (2010).

      A court may not reduce a defendant’s sentence if the retroactive amendment

would not actually lower his guideline range. See U.S.S.G. § 1B1.10, comment.

(n.1(A)); United States v. Jones, 548 F.3d 1366, 1368-69 (11th Cir. 2008).


                                          2
              Case: 17-15104     Date Filed: 02/27/2020    Page: 3 of 3


“[B]ecause § 3582(c)(2) only authorizes the reduction of sentences that are based

on a sentencing range that has subsequently been lowered, if a defendant receives a

sentence modification under § 3582(c)(2),” the district court is unable to grant a

subsequent reduction based on the same amendment to the Guidelines because “the

modified sentence is no longer based on the outdated guideline range.” United

States v. Caraballo-Martinez, 866 F.3d 1233, 1240 (11th Cir. 2017).

      In this case, the district court correctly concluded that it did not have the

power to reduce Sylvin’s sentence because it had granted Sylvin’s previous § 3582

motion based on Amendment 782. Thus, that amendment did not affect his

guideline range in the instant proceeding because his sentence was no longer based

on the outdated guideline range. Accordingly, for the aforementioned reasons, we

affirm the district court’s order denying Sylvin’s motion to reduce his sentence

pursuant to 18 U.S.C. § 3582(c)(2).

      AFFIRMED.




                                           3